Case 19-40721      Doc 114   Filed 04/09/20 Entered 04/09/20 16:36:22         Main Document
                                         Pg 1 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DIVISION OF MISSOURI
                                 EASTERN DISTRICT

 In re:                                        )
                                               )   Case No. 19-40721-399
 EDWIN J. ALLEN,                               )   Chapter 7
                                               )
                Debtor.                        )   Motion No. 107


          ORDER APPROVING COMPROMISE AND SETTLEMENT AGREEMENT

          The Trustee’s Motion to Approve the Compromise and Settlement Agreement

 entered into between Debtor, Edwin J. Allen; Chapter 7 Trustee, E. Rebecca Case;

 Ricardo Rao, Midwest Vascular & General Surgery, Inc., a Missouri Corporation; and

 Marie Allen (“Motion”), filed by Chapter 7 Trustee, E. Rebecca Case, in the above-entitled

 and numbered cause (doc. 107) and the United States Trustee’s Objection to the Chapter

 7 Trustee’s Motion to Approve Compromise and Settlement Agreement (“Objection”)

 (doc. 113) came on to be heard on April 8, 2020.

          The following appeared: Robert Eggmann on behalf of Edwin J. Allen, E. Rebecca

 Case in her capacity as the Chapter 7 Trustee and the Attorney for Chapter 7 Trustee,

 Wendi Alper-Pressman for Richardo Rao and Midwest Vascular & General Surgery, Inc.,

 Marie Allen on behalf of Marie Allen, Carole J. Ryczek on behalf of the Office of the United

 States Trustee, and Joshua M. Jones on behalf of the Internal Revenue Service. Now

 after having heard such Motion and Objection and considered all relevant facts of record

 and for the reasons set forth on the record on April 8, 2020, it is hereby

          ORDERED that the Motion is hereby GRANTED in that the Compromise and

 Settlement Agreement entered into between Chapter 7 Trustee E. Rebecca Case, Edwin
Case 19-40721     Doc 114   Filed 04/09/20 Entered 04/09/20 16:36:22   Main Document
                                        Pg 2 of 3


 J. Allen, Ricardo Rao, Midwest Vascular & General Surgery, Inc., and Marie Allen is

 approved. It is further

        ORDERED that the United States Trustee’s Objection to the Motion is

 OVERRULED.

 DATED: April 9, 2020
 St. Louis, Missouri                               Barry S. Schermer
 cke                                               United States Bankruptcy Judge




 Order Prepared by:
 Rebecca Case - EDMO #38010MO
 Stone, Leyton & Gershman,
 A Professional Corporation
 7733 Forsyth Boulevard, Suite 500
 St. Louis, Missouri 63105
 (314) 721-7011
 (314) 721-8660 Facsimile
 erc@stoneleyton.com




                                      -2-
Case 19-40721     Doc 114       Filed 04/09/20 Entered 04/09/20 16:36:22   Main Document
                                            Pg 3 of 3


 Copies mailed to:
 Edwin J. Allen
 P. O. Box 37014
 St. Louis, MO 63141

 Office of the United States Trustee
 111 South Tenth Street, Suite 6353
 St. Louis, MO 63102

 E. Rebecca Case
 Stone, Leyton & Gershman
 7733 Forsyth Boulevard, Suite 500
 St. Louis, MO 63105
 Robert E. Eggmann
 Carmody MacDonald P.C.
 120 S. Central Ave., Suite 1800
 Clayton, MO 63105

 Marie Guerrier Allen
 P. O. Box 411281
 St. Louis, MO 63141-9998

 Wendi Alper-Pressman
 Lathrop GPM
 7701 Forsyth Blvd., Suite 500
 Clayton, MO 63105

 Carole J. Ryczek
 Trial Attorney
 Office of the U. S. Trustee
 111 S. 10th Street, Room 6.353
 St. Louis, MO 63102

 Joshua M. Jones
 Assistant U. S. Attorney
 Office of the U. S. Attorney
 111 S. 10th Street,
 St. Louis, MO 63102

 ALL CREDITORS AND PARTIES IN INTEREST LISTED ON THE MAILING MATRIX




                                          -3-
